Citation Nr: 1013804	
Decision Date: 04/12/10    Archive Date: 04/29/10	

DOCKET NO.  07-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as the residual of exposure to Agent Orange.   

2.  Entitlement to service connection for cluster headaches, 
to include as the residual of exposure to Agent Orange.   

3.  Entitlement to service connection for an acneform rash, 
to include as the residual of exposure to Agent Orange.   

4.  Entitlement to service connection for psoriasis, to 
include as the residual of exposure to Agent Orange. 

5.  Entitlement to service connection for asthma, to include 
as the residual of exposure to Agent Orange.   

6.  Entitlement to service connection for hyperlipidemia, to 
include as the residual of exposure to Agent Orange.   

7.  Entitlement to service connection for hepatitis C, to 
include as the residual of exposure to Agent Orange.   

8.  Entitlement to service connection for a disorder 
characterized by low back pain, to include as the residual of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
June 1970, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November  2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

Upon review of this case, it is unclear whether the Veteran 
wishes to pursue the issue of service connection for 
Barrett's esophagitis.  Inasmuch as that issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.  

This case was previously before the Board in June 2008, at 
which time it was remanded in order that the Veteran might be 
afforded a videoconference hearing.  That hearing having been 
accomplished, the case is now, once more, before the Board 
for appellate review.  

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for cluster headaches, 
an acneform rash, psoriasis, asthma, and a low back disorder 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  Bladder cancer is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service, including exposure to Agent Orange.  

2.  Hyperlipidemia is, by definition, a laboratory result and 
not a disability, and, in any case, is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service, including exposure to 
Agent Orange.  

3.  Hepatitis C is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the Veteran's period of active 
military service, including exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

2.  Hyperlipidemia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

3.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in October 2009, as well as service 
treatment records, and both VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for bladder 
cancer, as well as for hyperlipidemia and hepatitis C, all of 
which, it is alleged, had their origin during his period of 
active military service.  As regards the Veteran's claimed 
hepatitis C, it is more specifically alleged that, on one 
occasion during the Veteran's period of active military 
service, he drank what he described as "contaminated" water, 
precipitating the development of hepatitis C.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  
Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and a malignant tumor, which is to 
say, cancer, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Additionally, where a Veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease 
during service:  chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx, or trachea), chronic lymphocytic 
leukemia, or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's  sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2009).  

These diseases shall become manifest to a degree of 
10 percent or more any time after service, except that 
chloracne, other acneform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year after the last date on which the Veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  For the purposes of this section, the 
term "herbicide agent" means a chemical or an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).  

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of bladder cancer, hyperlipidemia, or hepatitis 
C.  In point of fact, as of the time of a service separation 
examination in June 1970, a clinical evaluation of pertinent 
body systems was unremarkable, and no pertinent diagnoses 
were noted.  

The earliest clinical indication of the presence of bladder 
cancer is revealed by VA treatment records dated in the late 
1990's, which is to say, 1997 or 1998, almost 30 years 
following the Veteran's discharge from service, at which time 
there was noted the presence of transitional cell carcinoma 
of the bladder by cytology.  Hepatitis C was first noted no 
earlier than April 1999, once again, many years following the 
Veteran's discharge from service.  In like manner, 
hyperlipidemia, as demonstrated by elevated serum blood 
cholesterol, was first noted no earlier than November 1997, 
almost 28 years following the Veteran's discharge from 
service.  


Significantly, certain diagnostic findings such as 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are no more than laboratory test results, and are 
not, in and of themselves, disabilities.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996).  

The Veteran has argued that his hepatitis C is in some way 
the result of having drunk "contaminated" water while in 
service, an incident, he alleges, which resulted in the death 
of two people.  However, a review of the record discloses no 
evidence whatsoever of any such incident.  Nor is there any 
evidence that the Veteran's hepatitis C, first demonstrated 
many years postservice, is in any way the result of an 
incident of service, including the drinking of so-called 
"contaminated" water, or for that matter, exposure to Agent 
Orange.  In like manner, to the extent that the Veteran's 
bladder cancer is allegedly the result of inservice exposure 
to ionizing radiation, there exists no evidence that, at any 
time during the Veteran's period of active military service, 
he was exposed to such radiation, or engaged in any form of 
"radiation risk" activity.  See 38 C.F.R. §§ 3.309, 3.311 
(2009).  An April 1987 letter from Medical Administration 
Service of the Department of Veterans Affairs does nothing to 
change that fact, inasmuch as, to the extent that letter 
indicates that the Veteran "may have been exposed to 
radiation," such exposure would clearly have occurred at a 
point in time many years following the Veteran's discharge 
from service.  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's bladder cancer, hepatitis 
C, or hyperlipidemia, first persuasively documented many 
years following his discharge from service, with any incident 
or incidents of his period of active military service, 
including exposure to Agent Orange.  Significantly, none of 
those disabilities fall within the purview of regulations 
allowing for a grant of service connection on a presumptive 
basis where the Veteran has had service in the Republic of 
Vietnam.  Under the circumstances, service connection for the 
disabilities at issue must be denied.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March and June 2005.  In that correspondence, VA informed the 
Veteran that, in order to substantiate his claims for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed an error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The Veteran 
was also advised of how disability ratings and effective 
dates are assigned, if service connection is warranted.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In that regard in connection with the current appeal, VA has 
obtained the Veteran's service treatment records, as well as 
VA treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A 
(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Service connection for bladder cancer, to include as the 
residual of exposure to Agent Orange, is denied.  

Service connection for hyperlipidemia, to include as the 
residual of exposure to Agent Orange, is denied.  

Service connection for hepatitis C, to include as the 
residual of exposure to Agent Orange, is denied.  


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for cluster headaches, an acneform rash, 
psoriasis, asthma, and a disorder characterized by low back 
pain.  In pertinent part, it is contended that all of the 
aforementioned disabilities had their origin during the 
Veteran's period of active military service.  

In that regard, during the course of a hearing before the 
undersigned Acting Veterans Law Judge in October 2009, the 
Veteran indicated that, in the early 1990's, he received fee-
basis treatment for his skin problems from a Dr. Hogerty 
(sp), and, following his retirement, from a Dr. Amber Robins.  
See Transcript, p. 5.  The Veteran further testified that, 
following his discharge from service, he received private 
treatment for his cluster headaches and asthma from a Dr. 
Hugh "Baddy" or "Batty."  See Transcript, p. 12.  When 
further questioned, the Veteran indicated that, in the early 
1990's, he received treatment, including surgery, for his low 
back problems from a Dr. Seriah.  See Transcript, p. 18.  
Significantly, none of the aforementioned records are at this 
time a part of the Veteran's claims folder.  

The Board further notes that, based on a review of the 
Veteran's claims folder, he was apparently scheduled for a VA 
compensation and pension examination (of the spine and skin) 
in late May or early June 2005, for which he failed to 
report.  However, in a Report of Contact dated on June 7, 
2005, it was noted that, while the Veteran had received the 
notification letter regarding the aforementioned 
examinations, he had requested that they be rescheduled.  
Significantly, the aforementioned skin and spine examinations 
had apparently been scheduled in order to determine whether 
the Veteran did, in fact, suffer from chloracne (reported as 
an acneform rash), and whether his preexisting lumbar spine 
condition had been aggravated during his period of active 
military service.  In correspondence of late June 2005, the 
Veteran was advised that his local VA medical center would 
schedule him for the examinations in question, that such 
examinations were "very important," and that his local VA 
medical facility would contact him regarding when and where 
he was to report for examination.  However, a review of the 
Veteran's claims folder would appear to indicate that the 
Veteran was never, in fact, "rescheduled" for the 
aforementioned skin and spine examinations.  

Under the circumstances, the Board is of the opinion that 
additional development of the evidence is necessary prior to 
a final adjudication of the Veteran's current claims for 
service connection.  Accordingly, in light of the 
aforementioned, the case is REMANDED to the RO/AMC for the 
following actions:  

1.  The RO/AMC should contact the 
Veteran, with a request that he provide 
the full name and address for the 
aforementioned Drs. Hogerty (sp), Amber 
Robins, Baddy (Batty), and Seriah.  
Following receipt of that information, 
the RO/AMC should contact the physicians 
in question, with a request that they 
provide copies of any and all records of 
treatment provided the Veteran at any 
time following his discharge from 
service.  The Veteran should be requested 
to sign the necessary authorization for 
release of such private medical records 
to the VA.  Moreover, all attempts to 
procure such records should be documented 
in the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem, and invited to obtain and 
submit such evidence on his own behalf.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2005, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
Veteran's claims folder.  Once again, the 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  Once again, if 
the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded 
VA dermatologic and orthopedic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current skin problems and 
disability of the lumbosacral spine.  The 
RO is advised that the Veteran must be 
given adequate notice of the date and 
place of any requested examination(s), 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
or examinations without good cause may 
have an adverse affect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the dermatologic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from 
clinically-identifiable chloracne or 
other acneform disease consistent with 
chloracne.  Should it be determined that 
the Veteran does not, in fact, suffer 
from such a skin disorder, the examiner 
should specifically so state.  

Following completion of the orthopedic 
examination, the examine should 
specifically comment as to whether the 
Veteran's preexisting low back disability 
underwent a clinically-identifiable 
permanent increase in severity during his 
period of active military service.  

All of the aforementioned information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  
Moreover, a complete rationale for any 
opinion offered must be provided.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

4.  The RO should then readjudicate the 
Veteran's claims for service connection 
for cluster headaches, an acneform rash, 
psoriasis, asthma, and a disorder 
characterized by low back pain.  Should 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case (SOC) in 
February 2007.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS D. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


